Citation Nr: 1544307	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  11-00 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a left knee disability, to include as secondary to service-connected right knee disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1979 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This case was previously before the Board in March 2015.  At that time, the Board granted service connection for the Veteran's back condition and remanded the Veteran's left knee claim for additional development.  By a rating decision dated in May 2015, the Veteran's back condition was service connected and a 10 percent rating was assigned effective May 7, 2009.   

The claims file reflects that by a rating decision dated in May 2015, the Appeals Management Center effectuated the Board's grant and assigned a 10 percent disability rating for the Veteran's low back disability, effective in May 2009.  In an August 2015 Notice of Disagreement (NOD), the Veteran contested both the initial rating and the effective date of his service-connected back disability.  Under these circumstances, the Board would typically remand these matters for issuance of a Statement of the Case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

However, in a September 2015 letter, the RO acknowledged that the Veteran filed an NOD with respect to these issues.  The RO also indicated that it would attempt to resolve the disagreement, but that, if resolution was not possible, it would provide the Veteran with a SOC.  Thus, the Board believes that a remand under Manlincon is not necessary at this time.


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's current left knee disability is related to his service-connected right knee disability.

CONCLUSION OF LAW

The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 105, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Veteran's claim of entitlement to service connection for a left knee disability is being granted herein, any error related to the VCAA is moot.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran contends, in part, that his current left knee disability is related to his service-connected right knee disability.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  In order to prevail on the issue of entitlement to secondary service connection, there must be: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence, generally medical, establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds that the requirements for a grant of secondary service connection have been met with respect to the Veteran's left knee claim, as will be explained below.  

As to Wallin element (1), the medical evidence of record demonstrates that the Veteran is currently diagnosed with left knee, stable joint Tricompartmental degenerative change and medial/lateral meniscus tear (see October 2014 VA examination).  With respect to Wallin element (2), it is undisputed that the Veteran is currently service-connected for right knee instability and right knee degenerative joint disease, effective April 2008.  Turning to crucial Wallin element (3), medical nexus, the Board notes that there are conflicting medical opinions in this case.

The Veteran submitted a February 2013 statement from Dr. L.E. regarding his left knee disability.  The statement indicates that the physician reviewed the Veteran's treatment records.  He noted that the Veteran injured his right knee in service.  Dr. L.E. further indicated that "the other knee appears degenerating as well...probably as a consequence of carrying the weight of his body away from the bad knee."  He found it "obvious" that there is a relationship between the Veteran's knee disabilities.  

The Veteran underwent a VA examination in October 2014 to evaluate his claimed left knee condition.  After taking a history from the Veteran and examining him, the examiner found that the current right knee disability is not the cause of the Veteran's left knee disability.  This opinion was primarily based on normal imaging studies of the right knee from July 2012.  The claim was remanded for the examiner to provide an addendum opinion, noting that the Veteran's right knee is service connected for both degenerative joint disease and instability.  In a May 2015 addendum opinion, the examiner again found it less likely than not that the Veteran's left knee disability was due to or the result of either the Veteran's service-connected right knee disability or recently service-connected back disability.  His rationale was that the right knee is not unstable based on the evidence of record.  

The Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App.614 (1992).  In this case, the Board finds the VA examiner's opinions unresponsive to the directed questions, as he failed to consider that the Veteran's right knee is service-connected for instability, and that Dr. E. has detected a gait/balance problem in the Veteran..  

Based on the evidence above, the Board finds that the evidence is at least in equipoise as to whether the Veteran's left knee disability was caused by or aggravated by the Veteran's service connected right knee degenerative joint disease with instability.  Resolving all doubt in the Veteran's favor, the Board finds that service connection for the Veteran's left knee disability is warranted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee disability is granted.




_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals





